KNOX, District Judge.
The subject matter of the present suit, unsubstantial at the outset of the litigation between the parties, has been urged by plaintiff with such persistence and obstinacy as to harass the defendant, and burden the Court.
Instead of prosecuting to a conclusion the appeals that have been taken from previous rulings of this Court, and which went to the merits of the dispute, an effort is here made to re-litigate issues that heretofore were finally and definitely decided. This was made clear by admissions made by plaintiff’s attorney at the time of argument of the instant motions. From what was then said, a finding that the issues presently tendered are res adjudicata between the parties, is inescapable.
At the time of the dismissal of plaintiff’s infringement suit, based upon Patent No. 1,-790,101, no costs were imposed. This was in deference to my thought that, in pursuing defendant, plaintiff was laboring under the honest — even though mistaken — belief, that defendant had wronged him. Upon this occasion, I entertain no such view. Vindictiveness, I fear, was the motivating factor in the institution of the instant action. As respects the rulings now to be made, costs will be imposed upon plaintiff.
The motion to strike certain enumerated paragraphs of defendant’s anwser, together with the counterclaim interposed by defendant, is denied. Defendant’s motions for summary judgment in its favor, and for injunctive relief against further harassment, are granted.